Title: From Alexander Hamilton to John H. Buell, 26 February 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            New York Feby.  26. 1800
          
          I have received your letter of January 25th should not Captain McClary have recovered his health by this time, you are at liberty to substitute Captain McClary Bissel as president to the General Court Martial. Lieutt. Dwight has arrived here and I have directed him to proceed to the Union Brigade that he may be tried by a General Court Martial
          with true consideration &—
           Major Buell.
        